DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-14, and 17-20 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soejima et al. (US PGPub 2018/0261592; hereinafter “Soejima”) in view of Lin et al. (US PGPub 2005/0206470; hereinafter “Lin”).
Re claim 1: Soejima teaches (e.g. figs. 5-7) an ESD protection element comprising: a substrate (20) including a semiconductor region (protection element 10; e.g. paragraph 39) having a surge absorbing element (zener diode 51; e.g. paragraph 28); a wiring layer (insulating layers 29, 30 and conductive layers 6, 7, 9, 11, 12; e.g. paragraphs 27, 20, and 21; hereinafter “WL”) disposed on the substrate (20); an inductor conductor (first coil 6 and second coil 9; e.g. paragraph 38) disposed in the wiring layer (WL) and having a spiral shape (6 and 9 has a spiral shape) in a plan view WL); and first (4), second (3) and third (5) external connection terminals disposed in or on the wiring layer (WL); wherein the inductor conductor (6, 9) includes: a first inductor conductor (9); a second inductor conductor (6); and a connection conductor (142) that connects the first inductor conductor (9) to the second inductor conductor (6); wherein the first inductor conductor (9) of the inductor conductor is directly connected to the first external connection terminal (4); wherein the second inductor conductor (6) of the inductor conductor is connected to the second external connection terminal (3); wherein the connection conductor (142) of the inductor conductor is connected to the third external connection terminal (5) by the surge absorbing element (51 within 10); wherein the first inductor conductor (9) and the second inductor conductor (6) are connected in series (9 and 6 are illustrated as coils 57, and 58 in fig. 7, which shows 9 and 6 as connected in series); and wherein respective portions of the first inductor conductor (9) and the second inductor conductor (6) extend parallel to each other (6 and 9 are in parallel planes with each other).
Soejima is silent as to explicitly teaching the inductor conductor disposed in the wiring layer and having a spiral shape in a plan view of the wiring layer and that includes an outer peripheral end and an inner peripheral end; the first inductor conductor disposed on an outer peripheral side that includes the outer peripheral end; a second inductor conductor disposed on an inner peripheral side that includes the inner peripheral end; and a connection conductor that connects the first inductor conductor to the second inductor conductor; wherein the outer peripheral end of the inductor conductor is directly connected to the first external connection terminal; wherein the inner peripheral end of the inductor conductor is connected to the second external 
Lin teaches (e.g. figs. 11, 12, and 7) the inductor conductor (L111, L112 connected in series; e.g. paragraph 26) disposed in the wiring layer (Layer 2 as labeled in fig. 11) and having a spiral shape (L111 and L112 has a spiral shape) in a plan view of the wiring layer (Layer 2) and that includes an outer peripheral end (outer portion connected to P112) and an inner peripheral end (inner portion connected to P111); the first inductor conductor (L112) disposed on an outer peripheral side that includes the outer peripheral end (outer end connecting to P112; hereinafter “OPE”); a second inductor conductor (L111) disposed on an inner peripheral side (inner portion connected to P111) that includes the inner peripheral end (inner end connecting to P111; hereinafter “IPE”); and a connection conductor (portion which connects to Via112; hereinafter “CC”) that connects the first inductor conductor (L112) to the second inductor conductor (L111); wherein the outer peripheral end (OPE) of the inductor conductor (L111, L112) is directly connected to the first external connection terminal (P112 of Lin which would have equivalent terminal 4 of Soejima); wherein the inner peripheral end (IPE) of the inductor conductor is connected to the second external connection terminal (P111 of Lin which would have equivalent terminal 3 of Soejima); the first inductor conductor (L112) and the second inductor conductor (L111) are connected in series (L111 and L112 connected in series; e.g. paragraph 26) and are coplanar to each other (L111 and L112 are coplanar) extending in the plan view of the Layer 2); and wherein the first inductor conductor (L112) is disposed concentrically (L112 is concentrically around L111) with the second inductor conductor (L111).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the serially and concentrically provided inductors as taught by Lin in the device of Soejima in order to have the predictable result of using an inductor arrangement which would have a lower profile and would require a smaller number of steps required for forming the inductor thereby reducing costs and size. Further, as can be seen from fig. 7 of Lin, which is more akin to the arrangement taught by Soejima, is an alternative arrangement as shown in fig. 11 of Lin, therefore, providing evidence that these arrangements are obvious variants.
Re claim 2: Soejima teaches the ESD protection element according to claim 1, wherein the surge absorbing element (51) includes first (anode of zener diode 51 which is formed by p-well 15; e.g. paragraph 28; hereinafter “1E”) and second (cathode of zener diode 51 which is formed by n-type region 17 e.g. paragraph 24; hereinafter “2E”) ends; and wherein the first terminal conductor (11) is connected to the first end (1E) of the surge absorbing element (51), and the second terminal conductor (12) is connected to the second end of the surge absorbing element (2E).
Re claim 3: Soejima in view of Lin teaches the ESD protection element further comprising: a first interlayer connection conductor (vertical portion of 143 of Soejima) that connects the outer peripheral end (OPE of Lin) of the inductor conductor (L111, L112 of Lin) to the first external connection terminal (4 of Soejima); a second interlayer connection conductor (41 of Soejima which is equivalent to Via111 of Lin) that connects IPE of Lin) of the inductor conductor (L111, L112 of Lin) to the second external connection terminal (3 of Soejima); a third interlayer connection conductor (horizontal portion of 143) that connects the connection conductor (Via112 of Lin) to the first terminal conductor (4 of Soejima); and a fourth interlayer connection conductor (144 of Soejima) that connects the second terminal conductor (12 of Soejima) to the third external connection terminal (5 of Soejima).
Re claim 4: Soejima teaches the ESD protection element wherein the surge absorbing element (51) comprises at least one Zener diode (zener diode 51; e.g. paragraph 28).
Re claim 9: Soejima teaches (e.g. figs. 5-7) an ESD protection element comprising: a substrate (20) including a semiconductor region (protection element 10; e.g. paragraph 39) having a surge absorbing element (zener diode 51; e.g. paragraph 28); a wiring layer (insulating layers 29, 30 and conductive layers 6, 7, 9, 11, 12; e.g. paragraphs 27, 20, and 21; hereinafter “WL”) disposed on the substrate (20); first (4), second (3) and third (5) external connection terminals disposed in or on the wiring layer (WL); and an inductor conductor (6, 9) disposed in the wiring layer (WL) and having a spiral shape (first coil 6 and second coil 9; e.g. paragraph 38) in a plan view of the wiring layer (WL), wherein the inductor conductor includes: a first inductor conductor (9) connected to the first external connection terminal (4); a second inductor conductor (6) connected to the second external connection terminal (3); a connection conductor (142) between the first (9) and second (6) inductor conductors and connected to the third external connection terminal (5) via the surge absorbing element (51 in 10), wherein the first inductor conductor (6) and the second inductor conductor (6) are connected in 9 and 6 are illustrated as coils 57, and 58 in fig. 7, which shows 9 and 6 as connected in series); wherein respective portions of the first inductor conductor (9) and the second inductor conductor (6) extend parallel to each other (6 and 9 are in parallel planes with each other).
Soejima is silent as to explicitly teaching inductor conductor disposed in the wiring layer and having a spiral shape in a plan view of the wiring layer, wherein the inductor conductor includes: the first inductor conductor disposed on an outer peripheral side of the inductor conductor and directly connected to the first external connection terminal, second inductor conductor disposed on an inner peripheral side of the inductor conductor and connected to the second external connection terminal, the first inductor conductor and the second inductor conductor are connected in series and are coplanar to each other extending in the plan view of the wiring layer; and wherein the first inductor conductor is disposed concentrically with the second inductor conductor.
Lin teaches (e.g. figs. 11, 12, and 7) the inductor conductor (L111, L112 connected in series; e.g. paragraph 26) disposed in the wiring layer (Layer 2 as labeled in fig. 11) and having a spiral shape (L111 and L112 has a spiral shape) in a plan view of the wiring layer (Layer 2), wherein the inductor conductor (L111, L112) includes: the first inductor conductor (L112) disposed on an outer peripheral side (outer end connecting to P112; hereinafter “OPS”) of the inductor conductor (L111, L112) and directly connected to the first external connection terminal (4 of Soejima which is which would be connected to P112 of Lin); a second inductor conductor (L111) disposed on an inner peripheral side (inner end connecting to P111; hereinafter “IPS”) of the inductor conductor (L111, L112) and connected to the second external connection terminal (3 of P111 of Lin); and a connection conductor (Via112) between the first (L112) and second (L111) inductor conductor; the first inductor conductor (L112) and the second inductor conductor (L111) are connected in series (L111 and L112 connected in series; e.g. paragraph 26) and are coplanar to each other (L111 and L112 are coplanar) extending in the plan view of the wiring layer (Layer 2); and wherein the first inductor conductor (L112) is disposed concentrically (L112 is concentrically around L111) with the second inductor conductor (L111).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the serially and concentrically provided inductors as taught by Lin in the device of Soejima in order to have the predictable result of using an inductor arrangement which would have a lower profile and would require a smaller number of steps required for forming the inductor thereby reducing costs and size. Further, as can be seen from fig. 7 of Lin, which is more akin to the arrangement taught by Soejima, is an alternative arrangement as shown in fig. 11 of Lin, therefore, providing evidence that these arrangements are obvious variants.
Re claim 10: Soejima teaches the ESD protection element wherein the surge absorbing element (51) includes first (cathode of zener diode 51 which is formed by n-type region 17 e.g. paragraph 24; hereinafter “1E”) and second (anode of zener diode 51 which is formed by p-well 15; ; e.g. paragraph 28; hereinafter “2E”) ends; and wherein a first terminal conductor (11) is connected to the first end (1E) of the surge absorbing element (51), and a second terminal conductor (12) is connected to the second end (2E) of the surge absorbing element (51).
Re claim 11: Soejima in view of Lin teaches the ESD protection element further comprising: a first interlayer connection conductor (143) that connects an outer peripheral end (P112 end of L112 of Lin; hereinafter “OPE”) of the inductor conductor (L111, L112 of Lin) to the first external connection terminal (4); a second interlayer connection conductor (41) that connects an inner peripheral end (P111 end of L111 of Lin; hereinafter “IPE”) of the inductor conductor (L111, L112 of Lin) to the second external connection terminal (3); a third interlayer connection conductor (Via112 of Lin which would be equivalent to 142 of Soejima) that connects the connection conductor (portion between L111 and L112) to the first terminal conductor (11 of Soejima); and a fourth interlayer connection conductor (144) that connects the second terminal conductor (12 of Soejima) to the third external connection terminal (5).
Re claim 12: Soejima teaches the ESD protection element wherein the surge absorbing element (51) comprises at least one Zener diode (zener diode 51; e.g. paragraph 28).
Re claim 17: Soejima teaches (e.g. figs. 5-7) an ESD protection element comprising: a substrate (20) including a semiconductor region (protection element 10; e.g. paragraph 39) having a surge absorbing element (zener diode 51; e.g. paragraph 28); a wiring layer (insulating layers 29, 30 and conductive layers 6, 7, 9, 11, 12; e.g. paragraphs 27, 20, and 21; hereinafter “WL”) disposed on the substrate (20); and an inductor conductor (6, 9) disposed in the wiring layer (WL), the inductor conductor (6, 9) including: a first inductor conductor (6); a second inductor conductor (9); and a connection conductor (142) that connects the first inductor conductor (6) to the second inductor conductor (9).

Lin teaches (e.g. figs. 11, 12, and 7) the inductor conductor (L111, L112 connected in series; e.g. paragraph 26) having a spiral shape including an outer peripheral end (end of P112; hereinafter “OPE”) and an inner peripheral end (end of P111, Via111; hereinafter “IPE”); the inductor conductor (L111, L112) including: a first inductor conductor (L112) disposed on an outer peripheral side (outer side of the spiral shape) that includes the outer peripheral end (OPE); a second inductor conductor (L111) disposed on an inner peripheral side (inner side of the spiral shape) that includes the inner peripheral end (IPE); and a connection conductor (portion which Via112 contacts; hereinafter “CC”) that connects the first inductor conductor (L112) to the second inductor conductor (L111); first inductor conductor (L112) is disposed concentrically (L112 concentrically surrounds L111) with the second inductor conductor (L111); and the first inductor conductor (L112) and the second inductor conductor (L111) extend parallel to each other (portions of L112 and L111 extend parallel to each other).

Re claim 18: Soejima in view of Lin teaches the ESD protection element further comprising: first (4), second (3) and third (5) external connection terminals disposed in or on the wiring layer (WL), wherein the outer peripheral end (OPE of Lin) of the inductor conductor (L112, L111of Lin) is directly connected (through 143 of Soejima which would contact P112 of Lin) to the first external connection terminal (4 of Soejima), wherein the inner peripheral end (IPE of Lin) of the inductor conductor (L112, L111 of Lin) is connected to the second external connection terminal (3), and wherein the connection conductor (CC of Lin) of the inductor conductor (L112, L111) is connected to the third external connection terminal (5 of Soejima) by the surge absorbing element (51 of Soejima).
Re claim 19: Soejima teaches the ESD protection element wherein the surge absorbing element (51) includes first (cathode of zener diode 51 which is formed by n-type region 17 e.g. paragraph 24; hereinafter “1E”) and second (anode of zener diode 51 which is formed by p-well 15 ; e.g. paragraph 28; hereinafter “2E”) ends; and wherein a first terminal conductor (11) is connected to the first end (1E) of the surge absorbing 51), and a second terminal conductor (12) is connected to the second end (2E) of the surge absorbing element (51).
Re claim 20: Soejima teaches the ESD protection element further comprising: a first interlayer connection conductor (143 of Soejima) that connects an outer peripheral end (OPE of Lin) of the inductor conductor (L112, L111 of Lin) to the first external connection terminal (4); a second interlayer connection conductor (41 of Soejima) that connects an inner peripheral end (IPE) of the inductor conductor (L112, L111 of Lin) to the second external connection terminal (3 of Soejima); a third interlayer connection conductor (142 of Soejima and Via112 of Lin) that connects the connection conductor (CC of Lin) to the first terminal conductor (11 of Soejima); and a fourth interlayer connection conductor (144 of Soejima) that connects the second terminal conductor (12 of Soejima) to the third external connection terminal (5 of Soejima).

Claims 5, 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soejima in view of Lin, as applied to claims 1 and 9, respectively, above, and further in view of Miyazaki et al. (US PGPub 2013/0200977; hereinafter “Miyazaki”).
Re claims 5 and 13: Soejima in view of Lin teaches substantially the entire structure of claims 1 and 9 except explicitly teaching the ESD protection element wherein the connection conductor (CC of Lin) has a width larger than the width of the first inductor conductor in the plan view of the wiring layer.
Miyazaki teaches (e.g. fig. 7b) wherein the connection conductor (rectangular portions 311; e.g. paragraph 73) has a width larger than the width of the first inductor 306; e.g. paragraph 73) conductor in the plan view of the wiring layer (WL of Soejima).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the enlarged rectangular electrode for portions of inductor coils as taught by Miyazaki in the device of Soejima in view of Lin in order to have the predictable result of using electrode regions which allow for larger via connections regions, lowering contact resistance, as well as using known connection locations at various locations around an inductor which would allow for fine adjustment of inductance (see paragraph 75 of Miyazaki).
Re claims 6 and 14: Soejima in view of Lin teaches substantially the entire structure of claims 1 and 9 except explicitly teaching the ESD protection element wherein the spiral shape includes a corner portion, and the connection conductor is disposed at the corner portion.
Miyazaki teaches (e.g. fig. 7b) teaches the ESD protection element wherein the spiral shape (spiral shape of planar coils 306) includes a corner portion (corner portion 312 of 306), and the connection conductor (CC of Lin) is disposed at the corner portion (312).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use a connection conductor formed in a corner portion of the inductor as taught by Miyazaki in the device of Soejima in view of Lin in order to have the predictable result of using known connection locations at various locations around an inductor which would allow for fine adjustment of inductance (see paragraph 75 of Miyazaki).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soejima in view of Lin, as applied to claim 1 above, and further in view of Kim (US PGPub 2008/0157913).
Re claim 21: Soejima in view of Lin teaches the ESD protection element according to claim 1, wherein the respective portions of the first (L112 which is further from the center of the inductor) and second (L111 which is closer to the center of the inductor) inductor conductors that extend parallel to each other each have a width in the plan view that is perpendicular to a direction of current flow in the respective inductor conductor.
Soejima in view of Lin is silent as to explicitly teaching the respective width of the second inductor conductor is smaller than the respective width of the first inductor conductor.
Kim teaches (e.g. fig. 2A) the respective width of the second inductor conductor (center region of the inductor 210 is narrower) is smaller than the respective width of the first inductor conductor (outer region of inductor 216 is wider).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the narrower center portion of the inductor relative to the outer portion as taught by Kim in the device of Soejima in view of Lin in order to have the predictable result of using an inductor which maintains a constant gap and curved segments which prevents the polarization phenomenon and maintains a high quality factor (see paragraphs 24-26 of Kim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2822